COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Siana Oil & Gas Co. LLC v. White Oak Operating Company,
                            LLC

Appellate case number:      01-18-00962-CV

Trial court case number:    2015-45224

Trial court:                164th District Court of Harris County

       Appellant, Siana Oil & Gas Co. LLC, has notified the Clerk of this Court that the
clerk’s record and supplemental clerk’s records filed in the appeal do not include all
necessary documents despite the several requests for preparation and filing of a clerk’s
record and supplemental clerk’s records. Should any party want additional documents to
be included in a supplemental clerk’s record, that party “may by letter direct the trial
court clerk to prepare, certify, and file” with this Court a supplemental clerk’s record.
See TEX. R. APP. P. 34.5(c)(1). Any such request should specifically identify the
pleading, exhibit, order, or other document to be included. The identifying information
should include the document’s “Image No.,” which is available on the district clerk’s
online docket. For example, a request might designate documents for inclusion as
follows:
       • White Oak Operating Company, LLC and White Oak Resources VI, LLC’s
         Motion for Final Summary Judgment, filed May 24, 2018 (Image No.
         80081257);
       • Exhibit A, filed May 24, 2018 (Image No. 80083112);
       • Exhibit A-01, filed May 24, 2018 (Image No. 80083113);
       • Proposed Final Summary Judgment, filed May 24, 2018 (Image No.
         80081259).
And, the district clerk and parties should consult as needed concerning the contents of the
supplemental clerk’s record. See TEX. R. APP. P. 34.5(h).
      The parties should cause a supplemental clerk’s record including any remaining
documents to be filed or advise the Court of the status of the proceedings to obtain a
supplemental clerk’s record no later than 30 days from the date of this order.
      It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually    Acting for the Court

Date: ___August 29, 2019___